El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
El Inspector de Cooperativas solicitó de “Cafeteros de Puerto Pico” una extensa información relacionada con las operaciones de esa cooperativa. Al final de esta opinión apa-rece como apéndice la comunicación del Inspector de Coopera-tivas. “Cafeteros” preparó un documento conteniendo toda la información solicitada y su junta de directores, en una primera reunión, acordó rendir el informe. En reunión posterior, los directores reconsideraron su anterior acuerdo e informaron al Inspector de Cooperativas que no le rendirían el informe, pero que éste podía inspeccionar el documento preparado conteniendo todo lo solicitado y tomar las notas que estimara conveniente. El Inspector no aceptó y le manifestó a “Cafeteros” que debían enviarle copia del informe por correo a su oficina. “Cafeteros” no lo hizo y transcurridos 30 días desde la fecha en que el Inspector solicitó que se le enviara por correo el informe, le impuso una multa de $5.00 diarios por cada día que transcurriera sin que se enviara, hasta un máximo de quince días. 5 L.P.R.A. see. 912. “Cafeteros” apeló ante el Secretario de Agricultura de esta decisión, pero éste se declaró sin jurisdicción. Instituyó entonces el pre-sente recurso de sentencia declaratoria.
La cuestión a dirimir según se expuso en la demanda es “ [s] i la información solicitada ... es o no de la naturaleza y *280carácter de aquellos informes a que se refiere la sección 16 de la Ley Núm. 291 del 1946, [5 L.P.R.A. sec. 896]”.
Dispone así la mencionada disposición:
“Cada asociación organizada de acuerdo con esta ley prepa-rará y redactará un informe anual manifestando lo siguiente:
1. Nombre de la sociedad.
2. Sitio principal de sus negocios.
8. Un estado general de sus operaciones comerciales durante el año económico, demostrativo de las acciones pagadas y del número de accionistas, si es asociación por acciones, o del número de miembros y el montante de las cuotas de entrada, si es asocia-ción sin acciones.
4. El volumen de negocios con socios y no socios.
5. Un informe detallado de gastos e ingresos.
6. Su Estado de Situación al cierre de operaciones.
7. Cualquier otra información que el Inspector de Cooperati-vas, . . . juzgue necesaria.
Copia de este informe será enviado al Inspector de Coopera-tivas de Puerto Rico y al Departamento de Cooperativas del Ser-vicio de Extensión Agrícola de la Universidad de Puerto Rico, certificado por el Presidente y el Secretario de la asociación.
Cuando una sociedad cooperativa dejare de someter al Inspector de Cooperativas el Informe Anual ya mencionado en esta sección, a la fecha de su vencimiento o cualquier otro informe que éste solicite . . . ."
El Juez de instancia al resolver la cuestión concluyó que “la solicitud del Inspector de Cooperativas de Puerto Rico . . . constituyó un ejercicio irrazonable de su facultad para reque-rir el envío de informes especiales, dentro del significado del artículo 16 de la Ley de Cooperativas de Puerto Rico. Un examen de los particulares contenidos en la carta de referen-cia, tomada conjuntamente con la evidencia que desfiló du-rante el acto del juicio, nos convence, en primer lugar de que, aun cuando la información es pertinente a los fines de un exa-men practicado en los libros de la Asociación por un agente del Inspector demandado, el requerir el envío de un informe especial no tiene fundamento alguno desde el punto de vista de *281fiscalización. Es decir, si el objetivo del demandado era el de llevar a cabo una fiscalización del informe originalmente so-metido por la demandante, no se lograría provecho alguno con requerir a la misma persona que rindió el informe original, que rindiera un informe detallado sobre los mismos extremos. La veracidad concedida al primer informe tenía necesaria-mente que ser exactamente igual que la del informe particula-rizado por razón de haber sido rendido por la misma persona. En segundo lugar, el insistir en que la información solicitada fuese rendida por escrito y enviada ai demandado por correo —a pesar de la oferta de la demandante de facilitar al Inspector los medios de cotejar la misma — convirtió el requerimiento en uno irrazonable. Con ello se obligaba a la demandante a revelar secretos del negocio o información confidencial, tal como el nombre de los compradores de café en el extranjero y los costos de producción.” (Énfasis suplido.)
Antes de pasar a considerar el problema que presenta este recurso vale apuntar que la Asamblea Legislativa ha consi-derado que el cooperativismo está permeado de un enorme in-terés público. De ahí, que al aprobarse la Ley General de Sociedades Cooperativas, Ley 291 de 9 de abril de 1946— 5 L.P.R.A. see. 881 et seq. expresara lo siguiente en la Exposición de Motivos:
“La práctica de la acción cooperativa en todos los aspectos de nuestra vida económica y social, inspirada en una filosofía de renovación humana, debe ser uno de los instrumentos más va-liosos y eficaces para la solución del problema global de la Isla. En primer lugar, puede contribuir eficazmente al logro de una mayor producción de riqueza y a una distribución más equitativa de la misma. A fin de asegurar, por ejemplo, un mayor poder adquisitivo a los escasos recursos de nuestra población, de suerte que haya mayor cantidad de bienes para consumir, y el disfrute de más y mejores servicios sociales y económicos, tanto la com-pra de artículos para el consumo de la vida diaria, como la pres-tación de los servicios varios que debe recibir la comunidad, de-ben organizarse, hasta donde las circunstancias lo justifiquen, en forma cooperativa.”
*282Instrumentando esta política, las cooperativas han reci-bido un trato especial de la Asamblea Legislativa. Han reci-bido beneficios y ventajas que no se le reconocen a otras enti-dades. Exención de toda contribución sobre la propiedad mueble e inmueble hasta un valor de tasación de cien mil (100,000) dólares, Ley 291 de 1946, art. 26 — 5 L.P.R.A. see. 906, exención de contribuciones sobre ingresos, ib. art. 27, 5 L.P.R.A. sec. 907; exención del pago de patentes municipales en cuanto al volumen de negocios efectuados con sus socios, Ley Núm. 81 de 20 de junio de 1955, 5 L.P.R.A. see. 918; ventas de propiedad inmueble del gobierno a cooperativas-sin que medie subasta, Ley 97 de 24 de junio de 1960, 5 L.P.R.A. see 925; entre otras. A cambio de las ventajas concedidas se ha establecido por ley una estricta supervisión .a cargo del Inspector de Cooperativas, ya que, según se expresó en la antes mencionada Exposición de Motivos, “[l]os esfuerzos llevados a cabo hasta la fecha en la orga-nización de cooperativas en Puerto Rico han adolecido de cinco grandes defectos, a saber: 1 . . . 2 . . . 3. Falta de un sistema de contabilidad utilizados, como al cumpli-miento de los principios del cooperativismo por las coopera-tivas mismas”. 
De acuerdo con la Ley General de Sociedades Cooperativas de Puerto Rico, el Inspector de Cooperativas de Puerto Rica es el funcionario encargado de hacer cumplir las disposiciones de la mencionada ley. Se le fijan ciertos poderes y obliga-ciones, —artículo 19 — 5 L.P.R.A. see. 899 — incluyendo entre ellos los siguientes:
“a. Requerir de la Junta de Directores de la cooperativa que ésta corrija las irregularidades que señale el Inspector o llame a una asamblea de socios para que ésta lo haga.
“b. Convocar, si la Junta de Directores se negara a ello, a una asamblea extraordinaria de los socios de la cooperativa para explicar ante la misma las irregularidades señaladas por el Inspector con el fin de que se corrijan.
“c. Recomendar al Secretario de Estado la cancelación del *283certificado de registro cuando no sea posible corregir las irre-gularidades.”
Para poder cumplir con tan amplia facultad el Inspector tiene el poder de investigar y requerir informes de las coopera-tivas para poder estar en condiciones de determinar si se han cometido irregularidades y en qué consisten éstas. La ley -establece, como hemos visto del transcrito artículo 16, que las cooperativas deberán rendir un informe anual contentivo de lo que se dispone en el referido artículo. Dispone además •que rendirán los otros informes que el Inspector les solicite.
En adición a la anterior disposición la ley “autoriza al Inspector de Cooperativas que examine e investigue las cuentas, libros, acuerdos, transacciones, propiedades, contratos, fondos, inversiones o cualesquiera otras materias o actividades rela-cionadas con la situación económica y funcionamiento de las cooperativas”. Ley Núm. 312 de 13 de mayo de 1949, art. 2 — 5 L.P.R.A. see. 911. Se dispone además que el Inspector de Cooperativas podrá cobrar a toda cooperativa cuyo volumen de negocios sea mayor de $100,000 el costo total en que hubie-re incurrido con motivo de los exámenes e investigaciones que efectúen en relación a dicha cooperativa, ib. art. 3, 5 L.P.R.A. sec. 912.
Obviamente, las disposiciones del artículo 16 que tratan sobre el informe anual o informes adicionales y la que acaba-mos de mencionar se complementan. Lo requerido en los seis primeros apartados del artículo 16 claramente no suministra en todos los casos, suficiente información para que el Inspector' pueda llenar a cabalidad el cometido que la ley le encomienda. Es por ello que el séptimo inciso dispone que la cooperativa deberá suministrar cualquiera otra información que el Inspector juzgue necesaria y que la cooperativa está obligada a rendir cualquier otra información que el Inspector solicite. Estas disposiciones son amplias y abarcadoras y autorizan a solicitar cualquier información que el Inspector estime per-tinente, claro está dentro de las atribuciones que la ley le confiere. 
*284La disposición que trata sobre la facultad de investigar se aplica a situaciones en las cuales el Inspector no está en con-diciones de determinar previo a la investigación cuál es la información que interesa. En esos casos, practica la inves-tigación. Ahora si el Inspector de antemano está en condi-ciones de solicitar una información específica, la cooperativa está en el deber de suplirla. El hecho de que el Inspector ten-ga el poder de investigar no implica que la cooperativa pueda negarse a suplir una información que el Inspector le solicita, amparado en las disposiciones del artículo 16 antes citado. 
Se ha establecido jurisprudencialmente que las agencias administrativas tienen amplios poderes para solicitar infor-mación e investigar los organismos que la ley le autoriza re-glamentar y supervisar. Originalmente se había sostenido que las agencias administrativas no podían hacer expediciones de pesca en los organismos que reglamentaban, Fed. Trade Comm. v. Amer. Tobacco Co., 264 U. S. 298 (1924) pero la tendencia desde que se resolvió el caso de United States v. Morton Salt Co., 338 U. S. 632 (1950) es reconocer a las agencias administrativas amplios poderes para solicitar información de e investigar los organismos que éstas regulan y supervisan. 1 Davis, Administrative Law, sec. 3.06 (ed. 1958).
Así se expresó el Tribunal Supremo de los Estados Unidos en el caso de Morton Salt:
“Aún cuando las corporaciones pueden y deben estar prote-gidas de requerimientos ilegales hechos so pretexto de una inves--fcigación pública, cfr. Federal Trade Comm’n v. American Tobacco Co., 264 U. S. 298, éstas no pueden reclamar que se Ies equipare a los individuos en el disfrute del derecho a la privacidad. Cfr. United States v. White, supra. Ellas poseen atributos públicos. Tienen un impacto colectivo sobre la sociedad, de la cual derivan el privilegio de actuar como entidades artificiales. El Gobierno .Federal les concede el privilegio de dedicarse al comercio interestatal. Los favores del Gobierno frecuentemente conllevan una mayor medida de reglamentación, (citas)
*285Aún si consideramos la información solicitada en este caso como motivada meramente por la curiosidad oficial, sin embargo los organismos llamados a hacer cumplir las leyes tienen el legí-timo derecho de cerciorarse de que las corporaciones actúan de acuerdo con la ley y con el interés público.
Desde luego una investigación gubernamental de los asuntos de una corporación puede ser de una naturaleza tan abarcadora y tan no relacionada con la materia bajo investigación que exceda el poder de investigación Federal Trade Comm’n v. American Tobacco, supra. Pero es suficiente si la investigación está dentro de la autoridad de la agencia, el requerimiento no es demasiado indefinido y la información solicitada es razonablemente relevante. ‘La esencia de la protección consiste en el requisito, expresado en forma concreta, de que la divulgación requerida no sea irrazonable’. Oklahoma Press Publishing Co. v. Walling, 327 U. S. 186, 208. Nada, que conste de la faz de la orden de la Comisión, excedió estos límites.’
Desde luego, existen límites en cuanto a lo que, bajo el color de informes, puede exigir la Comisión. No intentamos definir en lo abstracto exactamente cuáles son estos límites. Pero pode-mos decir con certeza que tales límites impedirían que la Comi-sión llegara a los extremos del ejemplo extravagante que utilizó uno de los demandados para demostrar lo que teme que ocurra si sostenemos la validez de esta orden — que la Comisión puede requerir informes de las compañías de automóviles que incluyan archivar los automóviles. En el presente caso dudamos que se deba leer la orden, como quieren los demandados, en el sentido de requerir el embarque de vastos archivos o regalos de libros costosos. Ciertamente ésta no es una interpretación obligatoria, y otras partes aparentemente han podido satisfacer los requisi-tos del decreto.” 
En la obra de Davis, antes citada, al resumir el estado de la ley, en la materia que ahora consideramos, se afirma que ha ocurrido un cambio radical a partir de la década del 1940. Y que ahora se permiten las expediciones de pesca, que casos anteriores del Tribunal Supremo nacional habían proscrito. Afirma que Morton Salt, definitivamente estableció la pauta que hoy prevalece en esta fase del derecho administrativo. Davis, op cit. sec. 3.14.
*286Al mismo efecto Kerr Steamship Company v. United States, 284 F.2d 81 (2do cir. 1960); Pope & Tabbot Inc. v. Smith, 340 P.2d 960 (Or. 1969). Véase además notas en 34 Minn. L. Rev. 696 (1950); 49 Mich. L. Rev. 436 (1951); 98 U. Pa. L. Rev. 921 (1950); 36 Va. L. Rev. 539 (1950).
Vemos pues que la única limitación que tienen los organis-mos reguladores y supervisores es que la información solici-tada esté dentro de la autoridad de la agencia, el requeri-miento no sea demasiado indefinido y la información sea razonablemente relevante. 
Si consideramos lo que requirió el Inspector, encontrare-mos que cumple con lo que se ha sostenido es razonable reque-rir de un organismo sujeto a investigación y reglamentación de una agencia administrativa. La información solicitada podía servir para que el Inspector pudiera determinar si había habido irregularidades en los negocios y actividades de la cooperativa. Obviamente los datos suministrados en el informe anual, según lo requiere el artículo 16 antes citado, no establecen suficientes pormenores para que el Inspector pueda hacer un juicio justo y razonable de las actividades de una cooperativa. Es por eso que el inciso séptimo le auto-riza a solicitar cualquier otra información que juzgue nece-saria. El hecho de que solicite una información detallada, mucho más particularizada que la que se incluye en el informe anual, en forma alguna quiere decir que duda de la infor-mación suministrada originalmente. Es que interesa conocer todos los detalles para entonces poder hacer un juicio razo-nable y justo.
Comprendemos que el suministro de esta información de-tallada podría dar margen a que se conocieran algunas infor-maciones confidenciales de la cual podrían valerse los competi-dores de la cooperativa, si se hicieran públicos estos detalles, lo que podría causarle daños en sus negocios. Pero anticipa-mos que el Inspector usará una sana discreción al determinar qué datos de los solicitados y suplidos podrían hacerse públi-cos. No hemos de presumir que no tendrá en cuenta el efecto *287adverso que pueda ocasionarle a una cooperativa el que cierta información confidencial pudiera llegar a conocimiento de los competidores.
Por otro lado no debemos perder de vista que todos los miembros de una cooperativa tienen interés en conocer cómo marcha la organización a que pertenecen. Esa es la garantía de su éxito. Así como de que cada vez aumente más el movi-miento cooperativo en Puerto Rico. Las cooperativas deben ser instrumento de protección para los productores y para los consumidores y es de enorme interés público el que todas sus operaciones sean conocidas por todos los que aúnan su esfuer-zo para el éxito de las mismas.
Así, procede pues modificar la sentencia dictada por el Tribunal Superior, Sala de Ponce de fecha 17 de abril de 1957, en el sentido de dejar establecido que el Inspector de Cooperativas no se excedió en el ejercicio de las facultades que la ley le confiere al requerir de la Cooperativa Cafeteros de Puerto Rico que rindiera un informe por escrito conte-niendo la información solicitada en la comunicación de 21 de abril de 1958, que aparece transcrita en el apéndice a esta opinión. En cuanto a los otros pronunciamientos de la sen-tencia que dictara el tribunal de instancia, deben subsistir.
APÉNDICE
“Oficina del Sec. de Agricultura y Comercio.
21 de abril de 1953
Junta de Directores
Cooperativa Cafeteros de Puerto Rico Ponce, Puerto Rico
Atención: Sr. Antonio Natali,
Presidente
Señores:
A esta fecha no se ha radicado aún por esa cooperativa el In-forme Anual correspondiente al año económico terminado en sep-tiembre 30, 1952 en el formulario oficiafirequerido por esta Oficina.
*288Con fecha 10 de marzo de 1953 se recibió copia del informe rendido por su Auditor Externo Sr. Gonzalo Aponte.
Hemos revisado el informe del Sr. Aponte y en relación a los estados que más adelante se detallan necesitamos la siguiente información:

Estado de Ganancias y Pérdidas

(Exhibit B del Informe Señor Aponte)
1. Ventas de Café
Indíquese total de quintales de café vendido en Estados Uni-dos y Europa dando nombre de compradores, dirección, cantidad vendida a cada uno, precio de venta e importe de cada venta. Indique si el café es crudo o molido en cada caso. Interesamos también información sobre el sitio en que se formalizó el con-trato de venta de estas partidas de café.
2. Compras de Café
Sírvanse suministrarnos un desglose de esta partida, valor $249,356.68. Interesamos detalle de las personas, dirección, quintales de café comprado, clasificación de este café, precio pa-gado por clase e importe total de cada compra.
3. Costos de Pilado y Tostado de Café
Suministre desglose de estas partidas.
4. Gastos de Venta
a. Sueldos
b. Anuncios
c. Gastos de Venta de Café en Estados Unidos
d. Gastos de Venta de Café en Europa
e. Misceláneas
En relación con las partidas mencionadas sírvanse informar-nos nombre, ocupación e importe pagado por concepto de sueldos. Análisis de la partida anuncios, describiendo nombre de los recep-tores e importe pagado. En relación con los gastos de Venta de Café en Estados Unidos y Europa sírvanse detallarlos, infor-mando nombre y dirección de los intermediarios a quienes se les pagara comisión alguna; si estas partidas incluyen gastos de viaje den detalles de los mismos, y análisis completo de los otros gastos incluidos en estas cantidades. Interesamos también un análisis de la partida Misceláneas, y de incluirse en esta partida *289sueldos, comisiones y gastos de viaje, suministre nombre y direc-ción de los receptores, concepto e importe pagado.
5. Gastos de Administración
a. Sueldos y Dietas Directores
b. Bonificaciones a empleados
c. Gastos de Oficinas Locales
d. Gastos de Oficina San Juan
e. Seguro y Contribuciones
f. Gastos de Viaje del Administrador
g. Honorarios Profesionales y Gastos de Hospitalización
h. Donativos
i. Gastos de Propaganda Cooperativa
j. Gastos Misceláneos
Detalle y análisis de estas partidas en los que se relaciona a sueldos, dietas de Directores, bonificación a empleados, gastos de Oficinas locales y Oficina de San Juan. Deberá suministrarse nombre, ocupación e importe pagado en cada caso. Necesitamos desglose de la partida seguro y contribuciones, informando im-porte y concepto de cada uno. Detalle completo de los gastos de Viaje y de los gastos de Administrador, indicando nombre de oficiales y directores que incurrieron en estos gastos, así como también un análisis completo de los gastos del Administrador. Desglose de la partida Honorarios profesionales y Hospitaliza-ción dando nombre de los receptores y descripción de los gastos. Interesamos una relación de todo donativo en exceso de $100. Análisis completo de los gastos de propaganda cooperativa así como también de la partida Misceláneas y, de incluirse en estas partidas, sueldos, comisiones y gastos de viaje, suminístrese nombre y dirección de los receptores, concepto e importe pagado.
6. Otros Ingresos
a. Intereses y descuentos recibidos
Indique cuánto se recibió por intereses y cuánto por descuento, explicando el detalle de los descuentos recibidos.
b. Rentas e Intereses Distribuidos a Departamentos
Desglose esta partida e indique método empleado para la dis-tribución de gastos.
*290c. Balance de Reserva Cancelada
Sírvanse suministrar información sobre esta reserva indi-cando cuando se crearon las mismas, motivos para su creación, contra qué partidas se cargaron, cantidades utilizadas de las reservas originales y razones para cancelarla.
d. Beneficios en el secado del Café
Someta detalle completo de esta partida indicando ingresos y gastos que motivaron este beneficio. Indique además si este ingreso se distribuye entre determinado número de patrocinado-res o entre el total de los socios.
e. Ingresos Misceláneos
Detalle esta partida explicando concepto de dichos ingresos.
7. Otros Gastos
a. Intereses pagados
Someta un detalle de estos intereses dando nombre, dirección e importe pagado a cada receptor.
b. Depreciaciones
Indique qué tipos se emplean para calcular la depreciación anual en cada caso.
8. Cantidad Reservada para reembolsos por patrocinio, emer-gencias y Otras Pérdidas.
Suministre detalles completos de esta partida indicando base para los reembolsos de patrocinio e importe total de éstos. Cantidad destinada a emergencias y para cubrir otras pérdidas explicando en cada caso los motivos de los mismos.
9. Liquidación indicada a cosecheros
Del informe de los Auditores se desprende que el promedio de Liquidación de café es $50.54. Esta Oficina interesa conocer si hubo un solo precio de liquidación a base de $50.54 por quintal de café o si por el contrario hubo varios precios. En caso de que hubiera más de un precio sírvanse informar los precios de liquidación y las bases empleadas para llegar a tales clasifica-ciones.

*291
Estado de Ganancias y Pérdidas

Departamento de Venta de Productos
(Exhibit C del Informe Sr. Aponte)
1. Ventas
Interesamos conseguir un desglose de esta partida por pro-ductos o departamentos principales. También deberá suminis-trarse información sobre ventas a socios y no socios, indicando el total en cada caso.
2. Gastos en Ventas en Productos
a. Anuncios
b. Sueldos y Jornales
c. Gastos del Administrador
d. Gastos de Vendedores
e. Sueldo y Gastos del Agrónomo
f. Gastos de Producto — Fort Dodge
g. Gastos Misceláneos
Con relación a la partida de anuncios sírvanse suministrar detalle de estos gastos en que se indique a quiénes se hicieron estos pagos. En cuanto a la partida de sueldos y jornales desea-mos un detalle dando nombre, ocupación e importe devengados en cada caso. Desglose la partida de gastos del administrador así como la partida de gastos de vendedores. Deberán suminis-trar también nombre del agrónomo, sueldo fijo que se le paga explicando el detalle de los gastos y trabajo que realiza. In-teresamos conocer el desglose de la partida de gastos Fort Dodge así como los gastos misceláneos.
3. Otros Ingresos
a. Reembolsos de Patrocinio
Esta Oficina interesa conocer de quiénes se recibió este patro-cinio y si el mismo fue un ingreso en efectivo o un crédito a compras.
4. Otros gastos
a. Rentas Intereses y otros Cargos
Suministren desglose de esta partida lo más detalladamente posible.
b. Depreciaciones
Indique qué tipos se emplean para calcular la depreciación anual en cada caso.

*292
Estado de Situación

(Exhibit A Informe Sr. Aponte)
1. Cuentas a Cobrar
Esta Oficina desea un detalle de las deudas de cosecheros, valor $35,820.47 que aparecen en el informe del Sr. Aponte.
Interesamos una relación de las Cuentas a Cobrar del De-partamento de Ventas de Productos especialmente aquellos saldos que se informan en la página 7 del Informe de más de 90 días.
También interesamos un detalle de las cuentas a cobrar del Departamento de Leche Rico; cheques de clientes rechazados por el banco con comentarios sobre el por qué no se han realizado las gestiones de cobro del Sr. José Sabater Porrata; indicándose la relación de dicho señor con la administración o directores de la cooperativa, si la hubiere.
Desglósese la partida deudas de empleados dando nombre, ocupación e importe adeudado por cada uno. Así como una rela-ción completa de las cuentas a cobrar clasificadas bajo el título misceláneos.
2. Inventarios
Esta Oficina interesa saber si esa Cooperativa lleva un tarje-tero o Registro de Inventario perpetuo o si los inventarios se de-terminan a base de contaje físico al cierre de operaciones. Si se usara el segundo procedimiento deberán informar quiénes prac-tican este inventario y el método empleado para el avalúo del mismo.
3. Gastos Diferidos
a. Cosecha 1952-53
Envíen desglose de esta partida.
b. Pérdida y Gastos liquidación Departamento de Leche
En la página 11 del informe aparece esta partida con $34,115.56. Queremos tener un análisis detallado de esta can-tidad. También interesamos se nos informe qué motivos existen para que estos gastos se difieran y cómo piensa liquidarse esta pérdida.
4. Cuentas a Pagar
a. Reembolso Patrocinio Departamento Ventas de Productos En la página 12 del informe se indica que la cantidad de *293$29,294.03 representa el 2% del Total de las Ventas para el año terminado en septiembre 30,1852. De acuerdo con el Exhibit de dicho informe las ventas son $2,071,512.99. Queremos conocer qué ventas no recibieron reembolso por patrocinio. También in-teresamos conocer si el reembolso de patrocinio está incluido en las partidas devoluciones y bonificaciones, valor $32,332.52 que aparece en el referido Exhibit C.
Si el reembolso de patrocinio no estuviera incluido en la par-tida devoluciones y bonificaciones, ni en la partida Renta interés y otros cargos valor $86,647.13, quisiéramos conocer por qué se ha establecido un patrocinio en exceso del beneficio reportado por el Departamento de ventas de productos por valor de $23,869.56.
o. Reservas
1. Reservas para Emergencias y Contingencias.
Al comenzar las operaciones, según aparece en el informe del Auditor del 30 de septiembre de 1951 había una Reserva para Emergencia de $6,200.00. Al terminar el año, según el informe del Auditor correspondiente al año terminado en septiembre 30 de 1952, aparece la reserva de Emergencia con un saldo de $3,007.12. Esta Oficina no recuerda haber autorizado cargo al-guno contra dicha reserva conforme y según lo dispone la Ley General de Sociedades Cooperativas. Sírvanse remitir un des-glose con el movimiento de esta cuenta durante el año, informando a la vez si durante este año esta cuenta recibió crédito adicional de la distribución de beneficios del año 1952.

Certificados de Fondo Rotativo

Sírvanse informar todas las transferencias de certificados de Fondo Rotativo efectuadas desde la creación de dicho fondo indi-cando: Nombre del tenedor original, nombre de la persona a quien se hizo la transferencia, importe total de certificados trans-feridos, fecha de la transferencia, indicando además si cualquiera de las partes envueltas era miembro de la Junta de Directores o funcionarios o empleado de la Cooperativa en el momento de la transferencia.
La anterior información deberá venir certificada por sus auditores externos y urgiéndonos la misma se le concede un *294plazo de 30 días a partir de la fecha de esta carta para la radica-ción en esta Oficina de la información solicitada. SI plazo con-cedido vence el día 21 de mayo de 1953.
Atentamente,
Carlos M. Matos,
Inspector de Cooperativas de Puerto Rico.
RBM/olsa”